Per Curiam,
While the plaintiff’s horses were standing at the side of a city street they were frightened by an electric car which approached from the direction in which they were facing. When the car was about 150 feet from them they suddenly turned across the street in front of it and ran ahead of it until the wagon collided with a telegraph pole. The negligence alleged in the plaintiff’s statement was that the car was run at an excessively high rate of speed. This was not shown. The plaintiff’s witnesses testified that the car was running at the usual speed and the highest estimate of its speed was from ten to fifteen miles an hour between cross streets. Nor was it shown that the speed of the car contributed in any way to the accident. The burden of proof of negligence was on the plaintiff and as none was shown, a nonsuit was properly entered.
The judgment is affirmed.